Case 2:13-cr-20518-DPH-DRG ECF No. 199, PageID.4105 Filed 05/03/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                           Plaintiff,

      v.                                                     Case No. 13-cr-20518
                                                             Hon. Denise Page Hood

D-1 HAPPY ASKER,

                     Defendant.
__________________________________/

                   REQUEST FOR STATUS CONFERENCE

      Now comes HAPPY ASKER, defendant herein, by and through his attorney,

N. C. Deday LaRene, and requests that the Court schedule a status conference to take

up the following pending matters:

      (1)    Defendant’s Motion to Correct Restitution Order (R. E. 189), filed
             August 9, 2018;

      (2)    Defendant’s Motion to Modify Conditions of Supervised Release
             (R. E. 196), filed March 3, 2020; and

      (3)    A Probation Department recommendation for early termination of
             defendant’s Supervised Release which defendant was advised was
             submitted to the Court on or about February 12, 2021.

      The fact that these matters remain unresolved, and especially the outstanding

$2.5 million restitution order, is causing serious disruptions in defendant’s life; among

other things, he has been unable to secure much-needed refinancing for his family
Case 2:13-cr-20518-DPH-DRG ECF No. 199, PageID.4106 Filed 05/03/21 Page 2 of 3




home. Undersigned counsel is therefore seeking an opportunity to discuss with the

Court what he might do to assist the Court’s decisionmaking.

                               Respectfully submitted,

                               s/N. C. Deday LaRene (P16420)
                               LARENE & KRIGER, P.L.C.
                               Attorney for Defendant Happy Asker
                               1717 Penobscot Building
                               645 Griswold
                               Detroit, Michigan 48226
                               (313) 967-0100


DATED: May 3, 2021




                                        2
Case 2:13-cr-20518-DPH-DRG ECF No. 199, PageID.4107 Filed 05/03/21 Page 3 of 3




                            CERTIFICATE OF SERVICE

      I hereby certify that on May 3, 2021 I electronically filed the foregoing paper

with the Clerk of the Court using the ECF system, which will send notification of such

filing to all counsel of record.

                                                    s/N. C. Deday LaRene
                                                    LARENE & KRIGER, P.L.C.
                                                    1717 Penobscot Building
                                                    Detroit, Michigan 48226
                                                    (313) 967-0100
                                                    E-mail: d6644@deday.net
                                                    Michigan Bar No. P16420
